Title: From George Washington to New York Officer Commanding the Woodcutting Party at Staatsburgh, 25 September 1780
From: Washington, George
To: Officer Commanding the Woodcutting Party at Staatsburgh, New York


                        

                            
                            Sir,
                            Hd Qrs Robinson’s House Septr 25th 1780. 1/2 after 7 O Clock P.M.
                        
                        I request that you will, on receipt of this, march with the Wood Cutting Detachment under your command to
                            Fish Kill where You will remain ’till further Orders. I am, Sir, Your Most Obed Srt.
                        
                            
                        
                    